Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 4-13, in the reply filed on 11/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited foreign document #1 on pages 1 and 2 of the specification.  Foreign reference is further applied as provided in the rejection below.
The listing of references in the specification is not a proper information disclosure statement.  See reference to Japanese Patent No. 6501621 in paragraph 0028.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings dated 7/26/2021 are accepted.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “control unit” in claims 4-11.  While there is a “setting control unit,” there is no use of the plain term of “control unit.”
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “draw an image” in claims 4 and 11.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: color adjustment unit [CPU 121], control unit [no specific structure identified] and generation unit [CPU 121] in claim 4; control unit [no specific structure identified] in claims 5-11; and user interface unit [touch panel 105] in claims 7 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control unit” of claims 4-11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub 20080018917) in view of Kadota (US Pub 20080158578).
Claim 4: Zhang discloses an information processing apparatus that generates drawing data for causing an image output apparatus to draw an image [Figure 2], the information processing apparatus comprising: 
a color adjustment unit configured to adjust a color represented in a first color space, which is included in an input image [Preview module 14b retrieves and analyzes instructions and print data 21 (step S10) and displays a print preview of the print job (step S12) ... For example, when selecting pixels in a color range, selection tool 15a may provide an interface for setting respective ranges for each color in a color system, such as respective ranges for red, green, and blue (RGB) in primary colors to constitute the color range. Selection tool 15a selects pixels of the print preview in the color range as a selected portion, p0035-0037]; 
a control unit configured to control adjustment in the color adjustment unit in accordance with whether a designated color in the first color space, which is included in the input image, is converted into a destination color in a second color space, which can be handled by the image output apparatus, in a case where drawing of the input image is performed in the image output apparatus [Editor 15b generates a second print job based on the modified print preview (step S17) and transfers the second print job to driver 14a (step S18), p0041]; and 
a generation unit configured to generate the drawing data for the input image [drives printing device 4 to print according to the second print job (step S20), thus printed material conforms to the modified print preview, thus the previewed document will be reproduced exactly when printed, p0041], wherein 
the control unit performs control such that adjustment is not performed in the color adjustment unit for at least the designated color of colors included in the input image in a case where the conversion is performed in the image output apparatus.
Zhang does not explicitly disclose any particular second color space or where the control unit performs control such that adjustment is not performed in the color adjustment unit for at least the designated color of colors included in the input image in a case where the conversion is performed in the image output apparatus.
Kadota discloses in a related system from the same field of endeavor [Abstract] a second color space utilized by an output apparatus [e.g. printing unit 23 is configured to transfer and fix toner in the four colors cyan, magenta, yellow, and black, for example, on a recording medium, p0031] and where the control unit performs control such that adjustment is not performed in the color adjustment unit for at least the designated color of colors included in the input image in a case where the conversion is performed in the image output apparatus [any method may be used for converting images to be printed from color to monochrome when implementing the color restriction printing function ... e.g. the printer 20 may also convert the image from color to monochrome, p0152].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Zhang the support to convert data to a second color space utilized by an output apparatus as well as supporting where the control unit performs control such that adjustment is not performed in the color adjustment unit for at least the designated color of colors included in the input image in a case where the conversion is performed in the image output apparatus as disclosed by Kadota because it allows for insuring a supported color space gamut as well as processing the color adjustment at an apparatus more suited to accomplish the task at the moment.

Claim 7: Zhang in view of Kadota discloses the information processing apparatus according to claim 4. 
Zhang appears to fail to disclose a user interface unit configured to receive user instructions for the adjustment, wherein the control unit performs control such that the user instructions cannot be input in the user interface unit in a case where the conversion is performed in the image output apparatus.
Kadota discloses a user interface unit configured to receive user instructions for the adjustment, wherein the control unit performs control such that the user instructions cannot be input in the user interface unit in a case where the conversion is performed in the image output apparatus [When a user other than the administrator displays the color restriction setup dialog box 70, only the OK button 76 and Cancel button 77 are enabled, while the input objects 71-75 are disabled (cannot be selected), thereby preventing the user other than the administrator from configuring the color restriction printing function. In the present embodiment, the input objects 71-75 are displayed in grayout, indicating that the user cannot select these objects ... e.g. if the all monochrome flag is currently set (S230: YES), then in S240 the CPU 13 grays out (disables) the displays of the Monochrome When Including Watermark "COPY" 73 and Monochrome When Including Watermark "DRAFT" 74, and subsequently repeatedly executes the process in S120-S180 to detect whether an input object other than the input objects 73 and 74 grayed out in S240 has been clicked, p0064 & p0082 – The Examiner notes that although Kadota does not explicitly disclose that the case is when the conversion is performed in the image output apparatus, the Examiner notes the options are grayed out depending on the administrator setting regardless where the conversion is occurring.  Thus, this condition would necessarily be true when the conversion is performed in the image output apparatus].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Zhang the support for a user interface unit configured to receive user instructions for the adjustment, wherein the control unit performs control such that the user instructions cannot be input in the user interface unit in a case where the conversion is performed in the image output apparatus as disclosed by Kadota because it allows for insuring correct processing approach as determined by the authority occurs.

Claim 8: Zhang in view of Kadota discloses the information processing apparatus according to claim 7.
Zhang does not appear to disclose wherein the control unit performs control such that a value for the adjustment cannot be input in the user interface unit by displaying a user interface screen grayed out, on which to input a value for the adjustment.
Kadota discloses wherein the control unit performs control such that a value for the adjustment cannot be input in the user interface unit by displaying a user interface screen grayed out, on which to input a value for the adjustment [When a user other than the administrator displays the color restriction setup dialog box 70, only the OK button 76 and Cancel button 77 are enabled, while the input objects 71-75 are disabled (cannot be selected), thereby preventing the user other than the administrator from configuring the color restriction printing function. In the present embodiment, the input objects 71-75 are displayed in grayout, indicating that the user cannot select these objects ... e.g. if the all monochrome flag is currently set (S230: YES), then in S240 the CPU 13 grays out (disables) the displays of the Monochrome When Including Watermark "COPY" 73 and Monochrome When Including Watermark "DRAFT" 74, and subsequently repeatedly executes the process in S120-S180 to detect whether an input object other than the input objects 73 and 74 grayed out in S240 has been clicked, p0064 & p0082].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Zhang the support wherein the control unit performs control such that a value for the adjustment cannot be input in the user interface unit by displaying a user interface screen grayed out, on which to input a value for the adjustment as disclosed by Kadota because it allows for insuring correct processing approach as determined by the authority occurs.

Claim 9: Zhang in view of Kadota discloses the information processing apparatus according to claim 4.
Zhang appears to fail to disclose a user interface unit configured to receive user instructions for the adjustment, wherein the control unit sets a value determined in advance in place of a value for the adjustment, which is input via the user interface unit, in a case where the conversion is performed in the image output apparatus
Kadota discloses a user interface unit configured to receive user instructions for the adjustment, wherein the control unit sets a value determined in advance in place of a value for the adjustment, which is input via the user interface unit, in a case where the conversion is performed in the image output apparatus [When a user other than the administrator displays the color restriction setup dialog box 70, only the OK button 76 and Cancel button 77 are enabled, while the input objects 71-75 are disabled (cannot be selected), thereby preventing the user other than the administrator from configuring the color restriction printing function. In the present embodiment, the input objects 71-75 are displayed in grayout, indicating that the user cannot select these objects ... e.g. if the all monochrome flag is currently set (S230: YES), then in S240 the CPU 13 grays out (disables) the displays of the Monochrome When Including Watermark "COPY" 73 and Monochrome When Including Watermark "DRAFT" 74, and subsequently repeatedly executes the process in S120-S180 to detect whether an input object other than the input objects 73 and 74 grayed out in S240 has been clicked, p0064 & p0082 – The Examiner notes that although Kadota does not explicitly disclose that the case is when the conversion is performed in the image output apparatus, the Examiner notes the options are grayed out depending on the administrator setting regardless where the conversion is occurring.  Thus, this condition would necessarily be true when the conversion is performed in the image output apparatus].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Zhang the support for a user interface unit configured to receive user instructions for the adjustment, wherein the control unit sets a value determined in advance in place of a value for the adjustment, which is input via the user interface unit, in a case where the conversion is performed in the image output apparatus as disclosed by Kadota because it allows for insuring correct processing approach as determined by the authority occurs.

Claim(s) 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub 20080018917) in view of Kadota (US Pub 20080158578) and in further view of Majewicz (US Pub 20050078327).
Claim 5: Zhang in view of Kadota discloses the information processing apparatus according to claim 4.
Neither Zhang nor Kadota appears to disclose wherein the control unit performs control such that adjustment is not performed in the color adjustment unit for every color included in the input image in a case where the conversion is performed in the image output apparatus.
Majewicz discloses in a related system from the same field of endeavor [Abstract] wherein the control unit performs control such that adjustment is not performed in the color adjustment unit for every color included in the input image in a case where the conversion is performed in the image output apparatus [color calibration begins (step 72) by, for example, selecting a color calibration option from a menu supplied by printer driver 38 if calibration module 56 resides on computer 12 (through computer user interface 40, FIG. 3) or from a menu on printer user interface 46 if calibration module 56 resides on printer 16 (FIG. 4) ... user selects a desired adjustment to one or more of the colors in the image through, for example, a prompt or menu on computer user interface 40 or printer user interface 46. A perceptually uniform adjustment is made in response to the color adjustment selected by the user (step 78) and the adjusted color image is printed at printer 16 or displayed at computer user interface 40 (step 80). If the adjusted color image is acceptable at step 82, then the color calibration ends (step 84). If the adjusted color image is not acceptable, then the selecting, adjusting and printing/displaying steps 76, 78 and 80 are repeated until the image is found to be acceptable at step 82, p0034].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Zhang in view of Kadota the support such that adjustment is not performed in the color adjustment unit for every color included in the input image in a case where the conversion is performed in the image output apparatus as disclosed by Majewicz because it allows for only correcting important colors according to the user thereby saving time and limiting unnecessary expenditure of resources.

Claim 6: Zhang in view of Kadota discloses the information processing apparatus according to claim 4.
Neither Zhang nor Kadota explicitly discloses wherein the control unit acquires a color conversion list in which the designated color in the first color space and the destination color in the second color space are registered in association with each other and performs the control by determining that the conversion is performed in the image output apparatus in a case where one of colors included in the input image matches with the designated color registered in the color conversion list.
Majewicz discloses wherein the control unit acquires a color conversion list in which the designated color in the first color space and the destination color in the second color space are registered in association with each other and performs the control by determining that the conversion is performed in the image output apparatus in a case where one of colors included in the input image matches with the designated color registered in the color conversion list [adjusting a memory color when the color calibration image is stored as an RGB (Red, Green, Blue) color model image [e.g. first color space]. Adjustments to the printed image are still accomplished using CIELab or another perceptually uniform color model after transforming the RGB color value to a CIELab color value. Referring to FIG. 11, the adjustment process begins with an RGB color value representing the selected memory color (step 126). The RGB color value is transformed into a CIELab memory color value (step 128) and the CIELab color value is adjusted according to the selected memory color adjustment (step 130). The adjusted CIELab color value is transformed into a CMYK color value (step 132) [e.g. second color space] that can be used by a printer 16 to print the adjusted color image (step 136), p0066].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Zhang in view of Kadota the support such the control unit acquires a color conversion list in which the designated color in the first color space and the destination color in the second color space are registered in association with each other and performs the control by determining that the conversion is performed in the image output apparatus in a case where one of colors included in the input image matches with the designated color registered in the color conversion list as disclosed by Majewicz because it allows for only correcting important colors according to the user thereby saving time and limiting unnecessary expenditure of resources.

Claim 10: Zhang in view of Kadota and Majewicz discloses the information processing apparatus according to claim 6, wherein the color conversion list is stored in the image output apparatus and the control unit acquires the color conversion list from the image output apparatus and determines whether one of colors included in the input image matches with the designated color registered in the color conversion list [Print control system 14 comprises driver 14a and preview module 14b ... Selection tool 15a directly selects a portion of the print preview for further authoring by editor 15b (step S16), such modification of colors, shapes, texture, position, and other attributes while leaving unselected areas of the print preview unchanged ... Editor 15b may provide a list of colors to be selected and utilized to fill the selected portion, p0032].
 	Neither Zhang nor Kadota appear to explicitly disclose the conversion list.
Majewicz discloses wherein the color conversion list is stored in the image output apparatus and the control unit acquires the color conversion list from the image output apparatus and determines whether one of colors included in the input image matches with the designated color registered in the color conversion list [In order to print a particular color, printer 16 (through controller 44) must transform or "map" the color value received from the input device into a color command recognized by print engine 42. A series of Look Up Tables (LUTs) is typically used for this transformation ... calibration module 56 includes default calibration image(s) 58 or user supplied calibration image(s) 60 and a palette 62 of memory colors [interpreted as a designated color] from images 58 or 60 ... calibration module 56 resides in memory 52 on printer controller 44 p0030-0034 & p0036-0037].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Zhang in view of Kadota the support such the control unit acquires a color conversion list in which the designated color in the first color space and the destination color in the second color space are registered in association with each other and performs the control by determining that the conversion is performed in the image output apparatus in a case where one of colors included in the input image matches with the designated color registered in the color conversion list as disclosed by Majewicz because it allows for identifying important colors to the user thereby saving time and limiting unnecessary expenditure of resources.

Claim(s) 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub 20080018917) in view of Kadota (US Pub 20080158578) and in further view of JP2005252728 (as provided by the applicant).
Claim 6: Zhang in view of Kadota discloses the information processing apparatus according to claim 4.
Neither Zhang nor Kadota explicitly discloses wherein the control unit acquires a color conversion list in which the designated color in the first color space and the destination color in the second color space are registered in association with each other and performs the control by determining that the conversion is performed in the image output apparatus in a case where one of colors included in the input image matches with the designated color registered in the color conversion list.
JP2005252728 discloses wherein the control unit acquires a color conversion list in which the designated color in the first color space and the destination color in the second color space are registered in association with each other and performs the control by determining that the conversion is performed in the image output apparatus in a case where one of colors included in the input image matches with the designated color registered in the color conversion list [The custom color designation unit 3 performs color conversion based on the color designation of the specific color. The RGB value color data supplied from the input unit 1 is first input to the custom color designating unit 3 and compared with the data of the specific color set in the custom color designating unit 3 (in the same figure). “1” shown), only the matched data is replaced with a specific color (CMYK value), and color conversion is performed. Then, the converted color data is transmitted to the printing apparatus 6 as CMYK values, and printing is performed as it is, page 3].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Zhang in view of Kadota the support such the control unit acquires a color conversion list in which the designated color in the first color space and the destination color in the second color space are registered in association with each other and performs the control by determining that the conversion is performed in the image output apparatus in a case where one of colors included in the input image matches with the designated color registered in the color conversion list as disclosed by JP2005252728 because it allows for identifying important colors according to the user thereby saving time and limiting unnecessary expenditure of resources while printing according to a custom configuration.

Claim 11: Zhang in view of Kadota and JP2005252728 discloses the information processing apparatus according to claim 6.
	Zhang discloses wherein the image output apparatus is a printing apparatus that draws the image on a printing medium [A print job is executed based on the modified print preview, p0051].
Neither Zhang nor Kadota appear to explicitly disclose wherein the control unit acquires the color conversion list and determines whether one of colors included in the input image matches with the designated color registered in the color conversion list in a case where a color matching method performed in the printing apparatus is associated with the color conversion list.
JP2005252728 discloses wherein the image output apparatus is a printing apparatus that draws the image on a printing medium and outputs the image and the control unit acquires the color conversion list and determines whether one of colors included in the input image matches with the designated color registered in the color conversion list in a case where a color matching method performed in the printing apparatus is associated with the color conversion list [The custom color designation unit 3 performs color conversion based on the color designation of the specific color. The RGB value color data supplied from the input unit 1 is first input to the custom color designating unit 3 and compared with the data of the specific color set in the custom color designating unit 3 (in the same figure). “1” shown), only the matched data is replaced with a specific color (CMYK value), and color conversion is performed. Then, the converted color data is transmitted to the printing apparatus 6 as CMYK values, and printing is performed as it is [interpreted as a particular color matching process], page 3].

Claim 12: Zhang in view of Kadota and JP2005252728 discloses the information processing apparatus according to claim 11.
Zhang discloses wherein the first color space is RGB [when selecting pixels in a color range, selection tool 15a may provide an interface for setting respective ranges for each color in a color system, such as respective ranges for red, green, and blue (RGB) in primary colors to constitute the color range, p0037] and the second color space is CMYK.
Zhang does not explicitly disclose the second color space.
Kadota discloses the second color space is CMYK [an image is formed based on image data by superimposing toner or ink in the four colors cyan, magenta, yellow, and black on a recording medium, p0004].
It would be obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Zhang the common printing color space of CMYK as taught by Kadota because it is the most commonly utilized ink and/or toner colors available in printing systems.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub 20080018917) in view of Kadota (US Pub 20080158578) and in further view of JP2005252728 (as provided by the applicant) and Majewicz (US Pub 20050078327).
Claim 13: Zhang in view of Kadota and JP2005252728 discloses the information processing apparatus according to claim 11.
Neither Zhang, Kadota nor JP2005252728 appear to explicitly disclose wherein the adjustment in the color adjustment unit includes adjustment of at least one of tint, brightness, and contrast.
Majewicz discloses wherein the adjustment in the color adjustment unit includes adjustment of at least one of tint, brightness, and contrast [A palette of memory colors and a menu of memory color adjustments are displayed (steps 90 and 92, respectively). The palette of memory colors may be displayed along with the menu of memory color adjustments, or they may be displayed separately and as shown in Figure 12 with tint and brightness adjustments, p0036-0037].
It would be obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Zhang in view of Kadota and JP2005252728 the support wherein the adjustment in the color adjustment unit includes adjustment of at least one of tint, brightness, and contrast as taught by Majewicz because it permits changes to a rendered color according to the preference of the user when authorized to do so.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi, US Patent 9967435, is directed to adjusting a color conversion table on the basis of a signal value corresponding to a color that is visually selected as a target color from a printed chart.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672